     Case 2:20-cv-00790-JAD-NJK Document 38
                                         37 Filed 08/12/20
                                                  08/11/20 Page 1 of 3
                                                                     4


1    MORRIS LAW GROUP
     Steve Morris, Bar No. 1543
2    Rosa Solis-Rainey, Bar No. 7921
3    411 E. Bonneville Ave., Ste. 360
     Las Vegas, Nevada 89101
4    Telephone: (702) 474-9400
5
     Facsimile: (702) 474-9422
     Email: sm@morrislawgroup.com
6    Email: rsr@morrislawgroup.com
7    HALLETT & PERRIN, P.C.
8    Michael S. Alfred (pro hac vice)
     1445 Ross Ave, Suite 2400
9    Dallas Texas 75202
10
     Email: malfred@hallettperrin.com

11   Attorneys for Plaintiff
      SUSTAINABLE MODULAR MANAGEMENT, INC.
12

13
                        UNITED STATES DISTRICT COURT
14                           DISTRICT OF NEVADA
15
     UNITED STATES OF AMERICA, for the      )   Case No. 2:20-cv-00790-JAD-NJK
16   use and benefit of SUSTAINABLE         )
17   MODULAR MANAGEMENT, INC., a            )
     Texas corporation                      )   PLAINTIFF'S MOTION FOR
18                               Plaintiff, )   LEAVE TO FILE ANSWER TO JE
     v.                                     )   DUNN'S COUNTERCLAIM
19
                                            )
20   JE DUNN CONSTRUCTION COMPANY; )            (THIRD REQUEST)
     FEDERAL INSURANCE COMPANY;             )
21   HARTFORD FIRE INSURANCE                )
22   COMPANY; TRAVELERS CASUALTY )
     AND SURETY COMPANY OF                  )
23   AMERICA; DOE Individuals I-X and ROE )
     Entities I-X, inclusive,               )
24
                                Defendants. )
25                                          )
                                            )
26
27               UNITED STATES OF AMERICA, for the use and benefit of
28   SUSTAINABLE MODULAR MANAGEMENT, INC. ("Plaintiff" or "SMM") files

                                          1
     Case 2:20-cv-00790-JAD-NJK Document 38
                                         37 Filed 08/12/20
                                                  08/11/20 Page 2 of 3
                                                                     4


1    its Unopposed Motion for Leave to File Answer to JE Dunn Construction
2    Company's ("JE Dunn") Counterclaim (the "Counterclaim"), and in support
3    thereof, would respectfully state as follows:
4          1.     Plaintiff's answer to the Counterclaim (Dkt. 25) was due by extension
5    on August 10, 2020.
6          2.     As mentioned in Plaintiff’s last extension request, the minor daughter
7    of Plaintiff’s counsel was diagnosed with Covid-19 approximately two weeks ago.
8    The quarantine concluded yesterday with a full recovery by Plaintiff’s counsel’s
9    daughter and the transition back to the office for the undersigned counsel, but the
10   disruption involved with the quarantine was substantial. Due to that disruption,
11   and the workload of the SMM’s counsel, including multiple hearings and
12   depositions by Zoom, Plaintiff requests an additional extension until August 12,
13   2020 to file its Answer to JE Dunn’s Counterclaim.
14         3.     JE Dunn has granted the extension and authorized the undersigned
15   counsel to represent that it is not opposed to this Motion for Leave to file SMM’s
16   Answer and request for an additional extension of time until and including this
17   Wednesday, August 12, 2020.
18         4.     Accordingly, Plaintiff respectfully requests an extension of time until
19   and including August 12, 2020 to file its Answer to JE Dunn’s Counterclaim.
20

21

22

23

24

25

26

27
28


                                                2
     Case 2:20-cv-00790-JAD-NJK Document 38
                                         37 Filed 08/12/20
                                                  08/11/20 Page 3 of 3
                                                                     4


1          5.    Plaintiff will not be requesting any further extensions of time on this
2    matter.
3
                                    MORRIS LAW GROUP
4
                                    By: /s/ MICHAEL S. ALFRED
5
                                        Steve Morris, Bar No. 1543
6                                       Rosa Solis-Rainey, Bar No. 7921
                                        411 E. Bonneville Ave., Ste. 360
7                                       Las Vegas, Nevada 89101
8
                                        HALLETT & PERRIN, P.C.
9                                       Michael S. Alfred (pro hac vice)
                                        1445 Ross Ave, Suite 2400
10
                                        Dallas, Texas 75202
11                                      Email: malfred@hallettperrin.com
12                                  Attorneys for Plaintiff
13                                  SUSTAINABLE MODULAR
                                    MANAGEMENT, INC.
14

15

16                                       ORDER
17         IT IS SO ORDERED.
18
           Dated this __________
                        12th     of August, 2020.
19
20
                                           __________________________________
21                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
28


                                             3
